DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 5/25/2021.
No claims have been added. 
Claim(s) 19-23, 25-26 and 28 has/have been cancelled.
Claims(s) 1-18, 24 and 27 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 5/25/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 5/25/2021.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9, line 2, notes “allocatable” which is considered as a misspelled word. The Examiner suggests changing to “allocable”, or something similar.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  claim 9, line 2, notes “signalling” in two instances which is considered as a misspelled word. The Examiner suggests changing to “signaling”, or something similar.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  claim 10, line 3, notes “allocatable” which is considered as a misspelled word. The Examiner suggests changing to “allocable”, or something similar.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  claim 10, line 3, notes “signalling” in two instances which is considered as a misspelled word. The Examiner suggests changing to “signaling”, or something similar.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  claim 11, line 3, notes “allocatable” which is considered as a misspelled word. The Examiner suggests changing to “allocable”, or something similar.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  claim 11, line 3, notes “signalling” which is considered as a misspelled word. The Examiner suggests changing to “signaling”, or something similar.  Appropriate correction is required.

Examiner’s Comments Regarding Subject Matter Eligibility
The potential abstract ideas of “determining a resource factor...” and “determining, based on the resource factor y(t), an action...” as noted in claim 1 and similarly in claims 24 and 27 are considered as integrating the potential abstract idea into a practical application and the claims are therefore considered as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanghi WO 02054604 (Foreign Patents Documents citation #1 listed on IDS dated 5/25/2021).

As to claim 1:
Vanghi discloses:
A method for controlling total average transmission power of a radio base station over a fixed time period, the method being performed by a control device, the method comprising: 
obtaining values of average total transmission power of at least one previous transmission from the radio base station; 
(“Thus, an average total transmit power P.sub.τx(n) is derived from a predetermined number of samples for the first moment, K = 1.”; Vanghi; p.18, lines 17-18)
(“For example, in the case of a request for mobile station admission, the contemporary admission control threshold(s) may be compared against the estimated first moment of the base station transmission power to compute the residual base station capacity. The residual base station capacity may then be used by the admission and/or congestion controller to determine whether to add one or more mobile stations and their respective traffic channels to the base station transmitter total transmission power, based on contemporary system traffic experience.”; Vanghi; p.8, lines 14-20)
(“One or more thresholds may be continuously self-adjusted in real time to compensate for variations in, for example, the average total base station transmission power recently experienced for a given traffic and signal pattern. In some preferred embodiment, the average total base station transmission power of a sample set of total transmit power from recent system operation and the variability of the individual base station transmission power within the sample set are used to dynamically self-configure the control system.”; Vanghi; p.17, lines 8-14)
(where
“base station” maps to “radio base station”,
“average transmit power...for the first moment, K=1”/”estimated first moment of the base station”/”the average total base station transmission power of a sample set of total transmit power from recent system operation” maps to “obtaining values of average total transmission power”, where “average transmit power” for a “base station”/”average total base station transmission power” maps to “average total transmission power”, “sample set” maps to “obtaining values”
“from recent system operation” maps to “previous transmission”,

determining a resource factor value y(t) from the value of average total transmission power and a setpoint value <Ptot>.sup.ref of the average total transmission power; 
(“For example, using the first two moments, the average and variance of the base station transmission power, the threshold estimator and the capacity estimator are able to dynamically set a threshold(s) based on a desired outage probability that takes into consideration both the contemporary instantaneous average transmission power” Vanghi; p.7, lines 19-22)
(where
“compute the residual base station capacity” maps to “determining a resource factor value y(t)”
“compared against the estimated first moment of the base station transmission power”/”average total base station transmission power” maps to “from the value of average total transmission power”,
“contemporary admission control threshold(s)”/”the first two moments, the average and variance of the base station transmission power, the threshold estimator and the capacity estimator are able to dynamically set a threshold(s) based on a desired outage probability that takes into consideration both the contemporary instantaneous average transmission power” maps to “setpoint value <Ptot>.sup.ref”

determining, based on the resource factor value y(t), an action that restricts an amount of code-division multiple access, (CDMA) resources to be used at least for a current transmission; and 
(“Finally, at step 550, if the load increase due to increase transmit power of all preexisting active connections then admission/congestion controller 430 may take corrective action. In such cases the residual capacity may become negative and congestion controller needs to take actions. The congestion control function receives periodic updates of the residual capacity, C.sub.τx(n). When the residual capacity is negative, it may, for example, start a counter. The counter may be reset if, for example, the residual capacity becomes positive for one or more configurable time intervals T.sub.R. When the counter reaches a configurable threshold, that may be, for example, manually input into the system by the system administrator, congestion control is triggered. The admission/congestion controller 430 may then inform the call control mechanism (e.g., call control 225, call manager 340, etc.) which then may initiate load shedding. Given the exemplary values used above, a reasonable setting of the counter threshold may be in the range of 2 to 4; that is, latency of the congestion detector is in the order of 4 to 8 seconds.”; Vanghi; p.23, lines 5-17)
(“In general, the CDMA forward link admission control and congestion control mechanisms for admitting or releasing a mobile station from a base station cell operate to dynamically self-configure their admission control threshold and/or congestion detection threshold in order to maintain an outage probability below the desired level.”; Vanghi; p.6, lines 11-14)
(where
“In such cases the residual capacity may become negative and congestion controller needs to take actions. The congestion control function receives periodic updates of the residual capacity, C.sub.τx(n). When the residual capacity is negative, ... admission/congestion controller 430 may then inform the call control mechanism (e.g., call control 225, call manager 340, etc.) which then may initiate load shedding”/”CDMA” maps to “determining, based on the resource factor value y(t), an action that restricts an amount of code-division multiple access, (CDMA) resources to be used at least for a current transmission”, where “the residual capacity may become negative” maps to “determining, based on the resource factor value y(t)”, “load shedding”/”CDMA” maps to “action that restricts an amount of code-division multiple access (CDMA resources”, “then may initiate” maps to “to be used at least for a current transmission”

controlling the total average transmission power over the fixed time period by initiating the determined action at least for the current transmission.
(where
“When the residual capacity is negative, it may, for example, start a counter. The counter may be reset if, for example, the residual capacity becomes positive for one or more configurable time intervals T.sub.R. When the counter reaches a configurable threshold, that may be, for example, manually input into the system by the system administrator, congestion control is triggered. The admission/congestion controller 430 may then inform the call control mechanism (e.g., call control 225, call manager 340, etc.) which then may initiate load shedding. Given the exemplary values used above, a reasonable setting of the counter threshold may be in the range of 2 to 4; that is, latency of the congestion detector is in the order of 4 to 8 seconds”/”the estimated first moment of the base station transmission power to compute the residual base station capacity” maps to “controlling the total average transmission power over the fixed time period by initiating the determined action at least for the current transmission”, where “estimated first moment of the base station transmission power” maps to “total average transmission power”, “4 to 8 seconds” maps to “fixed time period”, “load shedding” maps to “controlling”, “then may initiate” maps to “for the current transmission”

Vanghi teaches admission/load shedding over a period of time based on a residual base station capacity which is determined based on average total base station transmission power and admission control threshold(s) associated with average transmission power.

As to claim 5:
Vanghi discloses:
A method, wherein the CDMA resources are associated with a user data rate and wherein the action involves using a user data rate lower than that determined for the current transmission.
(“That is typically accomplished by shedding load, that is, relocating selected active users to an alternate CDMA channel with available residual capacity, and/or releasing the traffic channel connection of selected users, and/or decreasing data rate of selected users, or other equivalent actions. The congestion threshold is also manually set to a particular value (or difference from the admission threshold) by the system operator and remains fixed during system operation unless reset by the system operator.”; Vanghi; p.4, lines 11-16)

As to claim 27:
Vanghi discloses:
A non-transitory machine readable storage medium comprising computer code which, when run on a processing circuitry of a control device, causes the control device (200) to perform operations to control total average transmission power of a radio base station over a fixed time period by performing operations comprising: 
obtaining values of average total transmission power of at least one previous transmission from the radio base station; 
(“Thus, an average total transmit power P.sub.τx(n) is derived from a predetermined number of samples for the first moment, K = 1.”; Vanghi; p.18, lines 17-18)
(“For example, in the case of a request for mobile station admission, the contemporary admission control threshold(s) may be compared against the estimated first moment of the base station transmission power to compute the residual base station capacity. The residual base station capacity may then be used by the admission and/or congestion controller to determine whether to add one or more mobile stations and their respective traffic channels to the base station transmitter total transmission power, based on contemporary system traffic experience.”; Vanghi; p.8, lines 14-20)
(“One or more thresholds may be continuously self-adjusted in real time to compensate for variations in, for example, the average total base station transmission power recently experienced for a given traffic and signal pattern. In some preferred embodiment, the average total base station transmission power of a sample set of total transmit power from recent system operation and the variability of the individual base station transmission power within the sample set are used to dynamically self-configure the control system.”; Vanghi; p.17, lines 8-14)
(where
“base station” maps to “radio base station”,
“average transmit power...for the first moment, K=1”/”estimated first moment of the base station”/”the average total base station transmission power of a sample set of total transmit power from recent system operation” maps to “obtaining values of average total transmission power”, where “average transmit power” for a “base station”/”average total base station transmission power” maps to “average total transmission power”, “sample set” maps to “obtaining values”
“from recent system operation” maps to “previous transmission”,

determining a resource factor value y(t) from the value of average total transmission power and a setpoint value <Ptot>.sup.ref of the average total transmission power; 
(“For example, using the first two moments, the average and variance of the base station transmission power, the threshold estimator and the capacity estimator are able to dynamically set a threshold(s) based on a desired outage probability that takes into consideration both the contemporary instantaneous average transmission power” Vanghi; p.7, lines 19-22)
(where
“compute the residual base station capacity” maps to “determining a resource factor value y(t)”
“compared against the estimated first moment of the base station transmission power”/”average total base station transmission power” maps to “from the value of average total transmission power”,
“contemporary admission control threshold(s)”/”the first two moments, the average and variance of the base station transmission power, the threshold estimator and the capacity estimator are able to dynamically set a threshold(s) based on a desired outage probability that takes into consideration both the contemporary instantaneous average transmission power” maps to “setpoint value <Ptot>.sup.ref”

determining, based on the resource factor value y(t), an action that restricts an amount of code-division multiple access, (CDMA) resources to be used at least for a current transmission; and 
(“Finally, at step 550, if the load increase due to increase transmit power of all preexisting active connections then admission/congestion controller 430 may take corrective action. In such cases the residual capacity may become negative and congestion controller needs to take actions. The congestion control function receives periodic updates of the residual capacity, C.sub.τx(n). When the residual capacity is negative, it may, for example, start a counter. The counter may be reset if, for example, the residual capacity becomes positive for one or more configurable time intervals T.sub.R. When the counter reaches a configurable threshold, that may be, for example, manually input into the system by the system administrator, congestion control is triggered. The admission/congestion controller 430 may then inform the call control mechanism (e.g., call control 225, call manager 340, etc.) which then may initiate load shedding. Given the exemplary values used above, a reasonable setting of the counter threshold may be in the range of 2 to 4; that is, latency of the congestion detector is in the order of 4 to 8 seconds.”; Vanghi; p.23, lines 5-17)
(“In general, the CDMA forward link admission control and congestion control mechanisms for admitting or releasing a mobile station from a base station cell operate to dynamically self-configure their admission control threshold and/or congestion detection threshold in order to maintain an outage probability below the desired level.”; Vanghi; p.6, lines 11-14)
(where
“In such cases the residual capacity may become negative and congestion controller needs to take actions. The congestion control function receives periodic updates of the residual capacity, C.sub.τx(n). When the residual capacity is negative, ... admission/congestion controller 430 may then inform the call control mechanism (e.g., call control 225, call manager 340, etc.) which then may initiate load shedding”/”CDMA” maps to “determining, based on the resource factor value y(t), an action that restricts an amount of code-division multiple access, (CDMA) resources to be used at least for a current transmission”, where “the residual capacity may become negative” maps to “determining, based on the resource factor value y(t)”, “load shedding”/”CDMA” maps to “action that restricts an amount of code-division multiple access (CDMA resources”, “then may initiate” maps to “to be used at least for a current transmission”

controlling the total average transmission power over the fixed time period by initiating the determined action at least for the current transmission.
(where
“When the residual capacity is negative, it may, for example, start a counter. The counter may be reset if, for example, the residual capacity becomes positive for one or more configurable time intervals T.sub.R. When the counter reaches a configurable threshold, that may be, for example, manually input into the system by the system administrator, congestion control is triggered. The admission/congestion controller 430 may then inform the call control mechanism (e.g., call control 225, call manager 340, etc.) which then may initiate load shedding. Given the exemplary values used above, a reasonable setting of the counter threshold may be in the range of 2 to 4; that is, latency of the congestion detector is in the order of 4 to 8 seconds”/”the estimated first moment of the base station transmission power to compute the residual base station capacity” maps to “controlling the total average transmission power over the fixed time period by initiating the determined action at least for the current transmission”, where “estimated first moment of the base station transmission power” maps to “total average transmission power”, “4 to 8 seconds” maps to “fixed time period”, “load shedding” maps to “controlling”, “then may initiate” maps to “for the current transmission”

Vanghi teaches admission/load shedding over a period of time based on a residual base station capacity which is determined based on average total base station transmission power and admission control threshold(s) associated with average transmission power.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanghi WO 02054604 (Foreign Patents Documents citation #1 listed on IDS dated 5/25/2021) and in view of Berggren, “Power Control and Adaptive Resource Allocation in DS-CDMA Systems”, June 2003, Dissertation Submitted to the Royal Institute of Technology in partial fulfillment of the requirements for the degree of Doctor of Philosophy, p.121.

As to claim 2:
Vanghi discloses:
wherein the resource factor value y(t) expresses ...CDMA resources to be used for the current transmission[[,]] and wherein the action restricts the amount of CDMA resources ...of all available of CDMA resources. 
(“Thus, an average total transmit power P.sub.τx(n) is derived from a predetermined number of samples for the first moment, K = 1.”; Vanghi; p.18, lines 17-18)
(“For example, in the case of a request for mobile station admission, the contemporary admission control threshold(s) may be compared against the estimated first moment of the base station transmission power to compute the residual base station capacity. The residual base station capacity may then be used by the admission and/or congestion controller to determine whether to add one or more mobile stations and their respective traffic channels to the base station transmitter total transmission power, based on contemporary system traffic experience.”; Vanghi; p.8, lines 14-20)
(“One or more thresholds may be continuously self-adjusted in real time to compensate for variations in, for example, the average total base station transmission power recently experienced for a given traffic and signal pattern. In some preferred embodiment, the average total base station transmission power of a sample set of total transmit power from recent system operation and the variability of the individual base station transmission power within the sample set are used to dynamically self-configure the control system.”; Vanghi; p.17, lines 8-14)
(“For example, using the first two moments, the average and variance of the base station transmission power, the threshold estimator and the capacity estimator are able to dynamically set a threshold(s) based on a desired outage probability that takes into consideration both the contemporary instantaneous average transmission power” Vanghi; p.7, lines 19-22)
(“Finally, at step 550, if the load increase due to increase transmit power of all preexisting active connections then admission/congestion controller 430 may take corrective action. In such cases the residual capacity may become negative and congestion controller needs to take actions. The congestion control function receives periodic updates of the residual capacity, C.sub.τx(n). When the residual capacity is negative, it may, for example, start a counter. The counter may be reset if, for example, the residual capacity becomes positive for one or more configurable time intervals T.sub.R. When the counter reaches a configurable threshold, that may be, for example, manually input into the system by the system administrator, congestion control is triggered. The admission/congestion controller 430 may then inform the call control mechanism (e.g., call control 225, call manager 340, etc.) which then may initiate load shedding. Given the exemplary values used above, a reasonable setting of the counter threshold may be in the range of 2 to 4; that is, latency of the congestion detector is in the order of 4 to 8 seconds.”; Vanghi; p.23, lines 5-17)
(“In general, the CDMA forward link admission control and congestion control mechanisms for admitting or releasing a mobile station from a base station cell operate to dynamically self-configure their admission control threshold and/or congestion detection threshold in order to maintain an outage probability below the desired level.”; Vanghi; p.6, lines 11-14)
      	      
Vanghi as described above does not explicitly teach:
which fraction of all available of
to said fraction

However, Berggren further teaches a fractional capability which includes:
which fraction of all available of
to said fraction
(“The factor delta.sub.i element [0,1] denotes the fraction of the total transmission power allocated to user i”; Berggren; p.121, second para.)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the fractional capability of Berggren into Vanghi. By modifying the processing of Vanghi to include the fractional capability as taught by the processing of Berggren, the benefits of improved quality of service (Vanghi; p.10, lines 1-2) with improved allocation (Berggren; p.121) are achieved.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanghi WO 02054604 (Foreign Patents Documents citation #1 listed on IDS dated 5/25/2021) and in view of Hamabe et al. JP 2006254174 (citations are from English translation).

As to claim 3:      
Vanghi as described above does not explicitly teach:
wherein the CDMA resources are associated with codes in a code tree (300), and wherein the action involves restricting how many of the codes in the code tree (300) that are available for the current transmission.

However, Hamabe et al. further teaches a code tree capability which includes:
wherein the CDMA resources are associated with codes in a code tree (300), and wherein the action involves restricting how many of the codes in the code tree (300) that are available for the current transmission.
	(“If it is determined in step SB4 that average value PA is smaller than third data communication speed threshold value P3 and average value PTA is smaller than first power time rate threshold value PT1, the number of codes The determination unit 11 decreases the HSDPA code number and notifies the code number setting unit 21 and updates the value of the code number storage unit 13 (step SB5: “code number determination step”), and then proceeds to the process of step SB2. Return. On the other hand, when it is determined in the process of step SB4 that the average value PA is greater than or equal to the third data communication speed threshold value P3, or the average value PTA is greater than or equal to the first power time rate threshold value PT1. The code number determination unit 11 does nothing and returns to the process of step SB2.”; Hamabe et al.; p.11, middle of page)
	(“The OVSF code described above is generated by a binary tree as shown in FIG. Here, when transmitting channelization codes having different spreading factors (SF) simultaneously, that is, when transmitting a plurality of physical channels simultaneously, orthogonality between codes is reduced in order to reduce interference in a cell. In order to maintain, there are restrictions on the codes that can be used. The reason will be described below. For example, in FIG. 7, the code “Cch, 2, 1” with a spreading factor of 2 is already assigned to any mobile station, while none of the other codes are assigned to any mobile station. Suppose that it is in a state.”; Hamabe et al.; p.2, middle of page)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the code tree capability of Hamabe into Vanghi. By modifying the processing of Vanghi to include the code tree capability as taught by the processing of Hamabe, the benefits of improved quality of service (Vanghi; p.10, lines 1-2) with improved allocation (Hamabe et al.; p.4, top of page) are achieved.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanghi WO 02054604 (Foreign Patents Documents citation #1 listed on IDS dated 5/25/2021) and in view of Sherzer et al. WO 0207339  (citations are from English translation).

As to claim 4:      
Vanghi as described above does not explicitly teach:
wherein the CDMA resources are associated with transmission time intervals, TT Is, (400) (TTIs) and wherein the action involves restricting the current transmission to a fraction of the TTIs

However, Sherzer et al. further teaches a slot capability which includes:
wherein the CDMA resources are associated with transmission time intervals, TT Is, (400) (TTIs) and wherein the action involves restricting the current transmission to a fraction of the TTIs
(“One method to minimize the inter-cell interference according to the present invention is to allow the lower transmitting power mobile stations to transfer a higher time average data rate than the higher transmitting power mobile stations. For example, by assigning more time slots in a transmission time interval to the lower transmitting power mobile stations transmitting at a maximum instantaneous data rate and assigning fewer time slots in the transmission time interval to the higher transmitting power mobile stations transmitting at the maximum instantaneous data rate, the lower transmitting power mobile stations will be provided a higher time average data rate while the higher transmitting power mobile stations are provided a lower time average data rate. According to a preferred embodiment of the present invention, a highest time average data rate is N times that of a lowest time average data rate, and the instantaneous data rate for each mobile station is kept at a possible maximum, M, where N might be from about 3 to about 9, while M may be about 150 Kbps for cdma2000 and 300 Kbps for HDR, for example. For a given N and M, in order to minimize the overall mobile stations' transmitting power according to a preferred embodiment of the present invention, the mobile stations are preferably divided into groups, such as a higher time average data rate group of mobile stations associated with the highest time average data rate and a lower time average data rate group of mobile stations associated with the lowest time average data rate. Preferably the groupings of mobile stations are selected so as to achieve a lowest average transmit power level with respect to the total number of mobile stations transmitting, e.g., mobile stations requiring a higher transmit power level are associated with the lower time average data rate group and mobile stations operating with a lower transmit power level are associated with the higher time average data rate group with the delineation between the two groups being a function of minimizing the average power associated with the mobile stations' transmissions.”; Sherzer et al.; p.6)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the slot capability of Sherzer et al. into Vanghi. By modifying the processing of Vanghi to include the slot capability as taught by the processing of Sherzer et al., the benefits of improved quality of service (Vanghi; p.10, lines 1-2) with increased data rates (Sherzer et al.; p.3, middle of page) are achieved.

As to claim 14:      
Vanghi as described above does not explicitly teach:
wherein the values of average transmission power are based on measurements made at input to an antenna array of the radio base station

However, Sherzer et al. further teaches an antenna array capability which includes:
wherein the values of average transmission power are based on measurements made at input to an antenna array of the radio base station
(“DETAILED DESCRIPTION Preferred embodiments of the present invention minimize inter-cell interference through uneven average reverse link data rates experienced by the mobile stations and minimize intra-cell interference without explicit implementation of an interference cancellation algorithm, through choosing the mobile stations that have low correlation between their array response vectors, hence maximizing the reverse link data throughput. Array response vectors of the preferred embodiment provide information with respect to a wireless communication signal as received at or provided to antenna elements of an antenna array, such as an antenna array having a plurality of antenna elements disposed in a predetermined geometry suitable for use in beamforming by applying beamforming weighting (phase and/or amplitude) with respect to signals of antenna elements of the array. Methods and structures for providing rapid beamforming for both uplink and downlink channels using adaptive antenna arrays are described in the above referenced United States patent applications entitled "Practical Space-Time Radio Method for CDMA Communication Capacity Enhancement".”; Sherzer et al.; p.5)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the antenna array capability of Sherzer et al. into Vanghi. By modifying the processing of Vanghi to include the antenna array capability as taught by the processing of Sherzer et al., the benefits of improved quality of service (Vanghi; p.10, lines 1-2) with increased data rates (Sherzer et al.; p.3, middle of page) are achieved.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanghi WO 02054604 (Foreign Patents Documents citation #1 listed on IDS dated 5/25/2021) and in view of Nobukiyo et al. US 20040160923.

As to claim 6:
Vanghi as described above does not explicitly teach:
wherein the CDMA resources are associated with a code rate and wherein the action involves using a code rate higher than needed for the current transmission.

However, Nobukiyo et al. further teaches a code update capability which includes:
wherein the CDMA resources are associated with a code rate and wherein the action involves using a code rate higher than needed for the current transmission.
(“When the resource use information is informed by the base station (step S131 in FIG. 34), the RNC judges whether or not the code increase threshold value 1 has been received (step S132 in FIG. 34). In the case in which the code increase threshold value 1 has been received, if the resource use time rate is larger than the use time rate reference value (step S133 in FIG. 34) and if there are excess codes equal to or more than (the code increase threshold value 1--the number of allocated codes) in the base station (step S134 in FIG. 34), the RNC updates the number of allocated codes to the code increase threshold value 1 (step S135 in FIG. 34).”; Nobukiyo et al.; 0285)
(“Since the RNC functional unit 11 and the base station functional unit 12 have the same functions as an RNC and a base station which are used in a mobile communication system of the W-CDMA (Wideband-Code Division Multiple Access) system or the like, and structures and operations thereof are well known, description thereof will be omitted.”; Nobukiyo et al.; 0100)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the code update capability of Nobukiyo et al. into Vanghi. By modifying the processing of Vanghi to include the code update capability as taught by the processing of Nobukiyo et al., the benefits of improved quality of service (Vanghi; p.10, lines 1-2) with improved throughput (Nobukiyo et al.; 0030) are achieved.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanghi WO 02054604 (Foreign Patents Documents citation #1 listed on IDS dated 5/25/2021) and in view of De Pasquale et al. US 20100214988.

As to claim 7:
Vanghi as described above does not explicitly teach:
wherein the radio base station (140) serves a group of terminal devices (160), and wherein the action is collectively determined for all terminal devices (160) in the group of terminal devices (160).

However, De Pasquale et al. further teaches a group capability which includes:
wherein the radio base station (140) serves a group of terminal devices (160), and wherein the action is collectively determined for all terminal devices (160) in the group of terminal devices (160).
(“HSDPA is a high-speed packet data transmission system for the downlink in a wireless communication system. In HSDPA, a group of user equipments (UE) is scheduled in each Transmission Time Interval (TTI), which is 2 ms long. That is, within the 2 ms duration of a given TTI, a scheduler in the Node B selects a small number of UEs, to which data is to be transmitted in that 2 ms interval. In the next 2 ms interval, the scheduler may select another group of UEs to whom to transmit. Data is transmitted to each of the scheduled UEs via a physical channel called the HS-PDSCH (High-Speed Physical Downlink Shared Channel).”; De Pasquale et al.; 0003)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group capability of De Pasquale et al. into Vanghi. By modifying the processing of Vanghi to include the group capability as taught by the processing of De Pasquale et al., the benefits of improved quality of service (Vanghi; p.10, lines 1-2) with increased efficiency (De Pasquale et al.; 0088) are achieved.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanghi WO 02054604 (Foreign Patents Documents citation #1 listed on IDS dated 5/25/2021) and in view of Hayashi et al. US 20040114555.

As to claim 8:
Vanghi as described above does not explicitly teach:
wherein the radio base station (140) serves a group of terminal devices (160), and wherein the action is individually determined for at least one terminal device (160) in the group of terminal devices (160).

However, Hayashi et al. further teaches a specific mobile terminal capability which includes:
wherein the radio base station (140) serves a group of terminal devices (160), and wherein the action is individually determined for at least one terminal device (160) in the group of terminal devices (160).
(“] In the above mobile communication method, preferably, the acquiring step is to acquire each of transmission powers of first signals transmitted at mutually different times to the specific mobile terminal by the first channel transmitting means, the mobile communication method further comprises a calculating step of calculating an average of the transmission powers of the first signals acquired, and the determining step is to determine the transmission rate of the data signal to be transmitted to the specific mobile terminal, on the basis of the average calculated in the calculating step and with reference to the correspondence stored in the storage step.”; Hayashi et al.; 0035)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the specific mobile terminal capability of Hayashi et al. into Vanghi. By modifying the processing of Vanghi to include the specific mobile terminal capability as taught by the processing of Hayashi et al., the benefits of improved quality of service (Vanghi; p.10, lines 1-2) with improved increased efficiency (Hayashi et al.; 0024) are achieved.

Claim(s) 9, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanghi WO 02054604 (Foreign Patents Documents citation #1 listed on IDS dated 5/25/2021) and in view of Su et al. US 20120294291.

As to claim 9:
Vanghi as described above does not explicitly teach:
wherein the CDMA resources are allocatable for transmission of control signalling and data signalling.

However, Su et al. further teaches a data and control messaging capability which includes:
wherein the CDMA resources are allocatable for transmission of control signalling and data signalling.
(“The exemplary UE 200 of FIG. 2 is capable of LTE/CDMA 1.times. hybrid mode operation within, e.g., the hybrid network system of FIG. 1. Specifically, the UE 200 can place CDMA 1.times. voice calls while registered with the LTE network. During hybrid operation, the UE can be registered to both a LTE network 102A and a CDMA 1.times. network 102B. The UE is capable of receiving and responding to data and control messaging from either the LTE network or the CDMA 1.times. network; however, as previously discussed, the UE cannot respond simultaneously to both networks, and always prioritizes CDMA 1.times. (voice call) traffic over LTE (data) traffic to ensure that user experience for voice calls is unaffected. Other implementations may have other prioritization schemes (e.g., where voice calls are lower priority, based on the type of traffic, historic device usage, etc.)”; Su et al.; 0042)
(“Within CDMA IX networks 102B, the Quick Paging Channel (QPCH) is an un-coded, spread, and On-Off-Keying modulated spread spectrum signal. It is divided into eighty millisecond (80 ms) time slots. The UE 200 is assigned a QPCH slot that starts one hundred milliseconds (100 ms) before its assigned paging slot. The paging slot (PG_SLOT) is computed with a hashing function based on the UE's IMSI. The CDMA IX hashing function ensures that paging for a population of mobile stations is evenly distributed across a number of paging resources.”; Su et al.; 0066)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the data and control messaging capability of Su et al. into Vanghi. By modifying the processing of Vanghi to include the data and control messaging capability as taught by the processing of Su et al., the benefits of improved quality of service (Vanghi; p.10, lines 1-2) with improved collision minimization (Su et al.; 0012) are achieved.

As to claim 10:
Vanghi as described above does not explicitly teach:
Wherein a restriction of amount of CDMA resources is most prioritized for those of the CDMA resources that are allocatable for transmission of one or more of data signalling and voice signalling.

However, Su et al. further teaches a data and voice messaging capability which includes:
wherein the CDMA resources are allocatable for transmission of control signalling and data signalling.
(“During normal operation, the aforementioned cellular interface 502 adjusts communication capabilities with mobile devices, based at least in part on the priority engine 508 input. For example, in one exemplary embodiment, the cellular interface is configured to provide measurement intervals for a mobile device, in low priority time slots associated with that mobile device. In other examples, the cellular interface may be configured to only transmit low data rate, robust data during low priority time slots; or alternately, only control information which can tolerate high loss rates. Still other variations of the present invention are readily recognized by those of ordinary skill in the related arts, given the contents of the present disclosure.”; Su et al.; 0094)
(“The exemplary UE 200 of FIG. 2 is capable of LTE/CDMA 1.times. hybrid mode operation within, e.g., the hybrid network system of FIG. 1. Specifically, the UE 200 can place CDMA 1.times. voice calls while registered with the LTE network. During hybrid operation, the UE can be registered to both a LTE network 102A and a CDMA 1.times. network 102B. The UE is capable of receiving and responding to data and control messaging from either the LTE network or the CDMA 1.times. network; however, as previously discussed, the UE cannot respond simultaneously to both networks, and always prioritizes CDMA 1.times. (voice call) traffic over LTE (data) traffic to ensure that user experience for voice calls is unaffected. Other implementations may have other prioritization schemes (e.g., where voice calls are lower priority, based on the type of traffic, historic device usage, etc.)”; Su et al.; 0042)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the data and voice messaging capability of Su et al. into Vanghi. By modifying the processing of Vanghi to include the data and voice messaging capability as taught by the processing of Su et al., the benefits of improved quality of service (Vanghi; p.10, lines 1-2) with improved collision minimization (Su et al.; 0012) are achieved.

As to claim 11:
Vanghi as described above does not explicitly teach:
wherein-the a restriction of amount of CDMA resources is least prioritized for those of the CDMA resources that are allocatable for transmission of control signalling.

However, Su et al. further teaches a control messaging capability which includes:
wherein-the a restriction of amount of CDMA resources is least prioritized for those of the CDMA resources that are allocatable for transmission of control signalling. 
(“During normal operation, the aforementioned cellular interface 502 adjusts communication capabilities with mobile devices, based at least in part on the priority engine 508 input. For example, in one exemplary embodiment, the cellular interface is configured to provide measurement intervals for a mobile device, in low priority time slots associated with that mobile device. In other examples, the cellular interface may be configured to only transmit low data rate, robust data during low priority time slots; or alternately, only control information which can tolerate high loss rates. Still other variations of the present invention are readily recognized by those of ordinary skill in the related arts, given the contents of the present disclosure.”; Su et al.; 0094)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the control messaging capability of Su et al. into Vanghi. By modifying the processing of Vanghi to include the control messaging capability as taught by the processing of Su et al., the benefits of improved quality of service (Vanghi; p.10, lines 1-2) with improved collision minimization (Su et al.; 0012) are achieved.

Claim(s) 12, 13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanghi WO 02054604 (Foreign Patents Documents citation #1 listed on IDS dated 5/25/2021) and in view of Duan et al. US 20050113106.

As to claim 12:
Vanghi as described above does not explicitly teach:
wherein the resource factor value y(t) is lower-bounded by a minimum value 0 < y;9y, and upper-bounded by 1 such that:

Yiow Ss y(@) <1..

However, Duan et al. further teaches a bound capability which includes:
wherein the resource factor value y(t) is lower-bounded by a minimum value 0 < y;9y, and upper-bounded by 1 such that:

Yiow Ss y(@) <1.

(“As an exemplary alternative to comparing filtered transmit power values to a lower power bound set relative to a current channel data rate, the rate adaptor 60 generally may compare the filtered value to a threshold derived from the power requirements of a higher data rate. For example, the filtered value may be compared to a threshold set relative to an upper power bound associated with the next higher data rate. By making that comparison, the rate adaptor 60 ensures that a sufficient power margin will exist to maintain the integrity of the call at the contemplated higher rate in consideration of normal power fluctuations. As an example, suppose that the current channel is at a rate 4.times. and the next higher rate is 8.times.. In determining whether to move from 4.times. to 8.times., the rate adaptor 60 compares the filtered value to threshold associated with the maximum power defined for the 8.times. rate to determine whether to initiate the rate increase.”; Duan et al.; 0043)
(
Where it is considered a matter of design choice whether the range is between 0 and 1 or some other values._)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the bound messaging capability of Duan et al. into Vanghi. By modifying the processing of Vanghi to include the bound capability as taught by the processing of Duan et al., the benefits of improved quality of service (Vanghi; p.10, lines 1-2) with improved network efficiency (Duan et al.; 0047) are achieved.

As to claim 13:
Vanghi as described above does not explicitly teach:
wherein the resource factor value y(t) is set to its minimum value when the value of average total transmission power is larger than a power threshold value.

However, Duan et al. further teaches a compare capability which includes:
wherein the resource factor value y(t) is set to its minimum value when the value of average total transmission power is larger than a power threshold value.
(see FIG. 7)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the compare capability of Duan et al. into Vanghi. By modifying the processing of Vanghi to include the compare capability as taught by the processing of Duan et al., the benefits of improved quality of service (Vanghi; p.10, lines 1-2) with improved network efficiency (Duan et al.; 0047) are achieved.

As to claim 24:
Vanghi discloses:
A control device for controlling total average transmission power of a radio base station over a fixed time period, the control device comprising: 
...
obtain values of average total transmission power of at least one previous transmission from the radio base station; 
obtaining values of average total transmission power of at least one previous transmission from the radio base station; 
(“Thus, an average total transmit power P.sub.τx(n) is derived from a predetermined number of samples for the first moment, K = 1.”; Vanghi; p.18, lines 17-18)
(“For example, in the case of a request for mobile station admission, the contemporary admission control threshold(s) may be compared against the estimated first moment of the base station transmission power to compute the residual base station capacity. The residual base station capacity may then be used by the admission and/or congestion controller to determine whether to add one or more mobile stations and their respective traffic channels to the base station transmitter total transmission power, based on contemporary system traffic experience.”; Vanghi; p.8, lines 14-20)
(“One or more thresholds may be continuously self-adjusted in real time to compensate for variations in, for example, the average total base station transmission power recently experienced for a given traffic and signal pattern. In some preferred embodiment, the average total base station transmission power of a sample set of total transmit power from recent system operation and the variability of the individual base station transmission power within the sample set are used to dynamically self-configure the control system.”; Vanghi; p.17, lines 8-14)
(where
“base station” maps to “radio base station”,
“average transmit power...for the first moment, K=1”/”estimated first moment of the base station”/”the average total base station transmission power of a sample set of total transmit power from recent system operation” maps to “obtaining values of average total transmission power”, where “average transmit power” for a “base station”/”average total base station transmission power” maps to “average total transmission power”, “sample set” maps to “obtaining values”
“from recent system operation” maps to “previous transmission”,

determining a resource factor value y(t) from the value of average total transmission power and a setpoint value <Ptot>.sup.ref of the average total transmission power; 
(“For example, using the first two moments, the average and variance of the base station transmission power, the threshold estimator and the capacity estimator are able to dynamically set a threshold(s) based on a desired outage probability that takes into consideration both the contemporary instantaneous average transmission power” Vanghi; p.7, lines 19-22)
(where
“compute the residual base station capacity” maps to “determining a resource factor value y(t)”
“compared against the estimated first moment of the base station transmission power”/”average total base station transmission power” maps to “from the value of average total transmission power”,
“contemporary admission control threshold(s)”/”the first two moments, the average and variance of the base station transmission power, the threshold estimator and the capacity estimator are able to dynamically set a threshold(s) based on a desired outage probability that takes into consideration both the contemporary instantaneous average transmission power” maps to “setpoint value <Ptot>.sup.ref”

determining, based on the resource factor value y(t), an action that restricts an amount of code-division multiple access, (CDMA) resources to be used at least for a current transmission; and 
(“Finally, at step 550, if the load increase due to increase transmit power of all preexisting active connections then admission/congestion controller 430 may take corrective action. In such cases the residual capacity may become negative and congestion controller needs to take actions. The congestion control function receives periodic updates of the residual capacity, C.sub.τx(n). When the residual capacity is negative, it may, for example, start a counter. The counter may be reset if, for example, the residual capacity becomes positive for one or more configurable time intervals T.sub.R. When the counter reaches a configurable threshold, that may be, for example, manually input into the system by the system administrator, congestion control is triggered. The admission/congestion controller 430 may then inform the call control mechanism (e.g., call control 225, call manager 340, etc.) which then may initiate load shedding. Given the exemplary values used above, a reasonable setting of the counter threshold may be in the range of 2 to 4; that is, latency of the congestion detector is in the order of 4 to 8 seconds.”; Vanghi; p.23, lines 5-17)
(“In general, the CDMA forward link admission control and congestion control mechanisms for admitting or releasing a mobile station from a base station cell operate to dynamically self-configure their admission control threshold and/or congestion detection threshold in order to maintain an outage probability below the desired level.”; Vanghi; p.6, lines 11-14)
(where
“In such cases the residual capacity may become negative and congestion controller needs to take actions. The congestion control function receives periodic updates of the residual capacity, C.sub.τx(n). When the residual capacity is negative, ... admission/congestion controller 430 may then inform the call control mechanism (e.g., call control 225, call manager 340, etc.) which then may initiate load shedding”/”CDMA” maps to “determining, based on the resource factor value y(t), an action that restricts an amount of code-division multiple access, (CDMA) resources to be used at least for a current transmission”, where “the residual capacity may become negative” maps to “determining, based on the resource factor value y(t)”, “load shedding”/”CDMA” maps to “action that restricts an amount of code-division multiple access (CDMA resources”, “then may initiate” maps to “to be used at least for a current transmission”

controlling the total average transmission power over the fixed time period by initiating the determined action at least for the current transmission.
(where
“When the residual capacity is negative, it may, for example, start a counter. The counter may be reset if, for example, the residual capacity becomes positive for one or more configurable time intervals T.sub.R. When the counter reaches a configurable threshold, that may be, for example, manually input into the system by the system administrator, congestion control is triggered. The admission/congestion controller 430 may then inform the call control mechanism (e.g., call control 225, call manager 340, etc.) which then may initiate load shedding. Given the exemplary values used above, a reasonable setting of the counter threshold may be in the range of 2 to 4; that is, latency of the congestion detector is in the order of 4 to 8 seconds”/”the estimated first moment of the base station transmission power to compute the residual base station capacity” maps to “controlling the total average transmission power over the fixed time period by initiating the determined action at least for the current transmission”, where “estimated first moment of the base station transmission power” maps to “total average transmission power”, “4 to 8 seconds” maps to “fixed time period”, “load shedding” maps to “controlling”, “then may initiate” maps to “for the current transmission”

Vanghi teaches admission/load shedding over a period of time based on a residual base station capacity which is determined based on average total base station transmission power and admission control threshold(s) associated with average transmission power.

Vanghi as described above does not explicitly teach:
processing circuitry; and
a memory comprising instructions which, when executed by the processing circuitry, to cause the control device to: 

However, Duan et al. further teaches a processor/memory capability which includes:
processing circuitry; and
a memory comprising instructions which, when executed by the processing circuitry, to cause the control device to: 
(“Turning, then, to exemplary details for an RBS 32 configured according to one or more embodiments of the present invention, FIG. 2 illustrates that RBS 32 functionally comprises BSC interface circuits 50, reverse link signal processing circuits 52 and associated receiver circuits 54, forward link signal processing circuits 56 and associated transmitter circuits 58. Forward link signal processing circuits 56 comprise a rate adaptor circuit 60 that includes a processing circuit 62 and one or more monitoring/filtering circuits 64, which may be integrated with the processing circuit 62. A forward link (transmit) power control circuit 66 may be associated with, or included in, the forward link signal processing circuits 56.
[0027] These various functional elements can be implemented in hardware, software, or both, and the exemplary RBS 32 includes one or more microprocessor circuits, such as Digital Signal Processors (DSPs), and associated supporting circuits, such as memory, etc. As such, in an exemplary embodiment, the present invention, including rate adapator circuit 60, is implemented at least in part as a computer program stored in memory for execution in one or more RBS microprocessor circuits.”; Duan et al.; 0026-0027)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the processor/memory capability of Duan et al. into Vanghi. By modifying the processing of Vanghi to include the processor/memory capability as taught by the processing of Duan et al., the benefits of improved quality of service (Vanghi; p.10, lines 1-2) with improved network efficiency (Duan et al.; 0047) are achieved.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanghi WO 02054604 (Foreign Patents Documents citation #1 listed on IDS dated 5/25/2021) and in view of Tidemann Jr et al. US 20020012332.

As to claim 15:      
Vanghi as described above does not explicitly teach:
wherein the values of average transmission power are predicted.

However, Tidemann et al. further teaches a prediction capability which includes:
wherein the values of average transmission power are predicted.
(“The required transmit power, p.sub.ij, for the scheduled tasks can be predicted by determining the transmit energy-per-bit required for the requisite level of performance and the transmission rate for each scheduled user at remote station 6. Each remote station 6 requires a different transmit energy-per-bit depending on the location of remote station 6 within the CDMA network and the channel condition. For example, remote station 6a (see FIG. 1) located near the cell site (e.g. close to base station 4c which is serving the cell) experiences less path loss and, therefore, may require less transmit energy-per-bit for the requisite level of performance. Conversely, remote station 6c located at the edge of the cell can require more transmit energy-per-bit for the same level of performance. For each scheduled user, the prior transmit power p.sub.ij and the prior transmission rate R.sub.ij are known at selector element 14 located within base station controller 10. These two measurements are used to calculate the prior energy-per-bit according to the equation g.sub.ij=p.sub.ij/R.sub.ij. The average energy-per-bit, g.sub.ij, can then be determined from a statistical averaging of g.sub.ij. For example, the average energy-per-bit can be defined as the average of the last four calculated values of g.sub.ij. Knowing the average energy-per-bit from the prior transmissions, channel scheduler 12 predicts the required transmit power, p.sub.ij, for scheduled tasks for the upcoming scheduling period as p.sub.ij=g.sub.ij.multidot.R.sub.ij, where R.sub.ij is the assigned transmission rate for the scheduled task. Thus, the equation which channel scheduler 12 should satisfy when allocating resource becomes: 3 P ^ unscheduled , j + i = 1 N j g i , j R i , j P max , j - P backoff . ( 4 )”; Tiedemann Jr et al.; 0093)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the prediction capability of Tidemann et al. into Vanghi. By modifying the processing of Vanghi to include the prediction capability as taught by the processing of Tidemann et al., the benefits of improved quality of service (Vanghi; p.10, lines 1-2) with improved utilization (Tiedmann Jr et al.; Abstract) are achieved.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanghi WO 02054604 (Foreign Patents Documents citation #1 listed on IDS dated 5/25/2021) and in view of Bader WO 2014008915.

As to claim 16:      
Vanghi as described above does not explicitly teach:
wherein the controlling is of proportional-derivative, PD, (PD) type.

However, Bader further teaches a PID capability which includes:
wherein the controlling is of proportional-derivative, PD, (PD) type. 
(“In order to control the adaptive speed of the communication network or prevent overshoot and oscillations, the KPI value over time may be subject to proportional, integrating and differentiating adjustment of the KPI value. This function is provided by the PID regulator 223. Figure 4 schematically shows an example of a PID regulator 223. The PID regulator has 3 parallel branches 32,33 and 34 that are fed by an input signal 31 which is a function of time, so x(t) = KPI (t). This input signal is processed by a proportional multiplier 32, an integrator 33 and a differentiator 34. The outcome of the three calculation modules 32, 33, 34 is summed up to render on output 36 being a signal y(t) which a function of time. The values for y(t) are calculated on subsequent points in time. Heuristically, these values can be interpreted in terms of time: P depends on the present error, I on the accumulation of past errors, and D is a prediction of future errors, based on current rate of change. The weighted sum of these three actions forms the output of the PID controller. The PID controller 223 is able to eliminate undesirable effects due to KPI fluctuations and will achieve more robust closed loop operation. It might occur that a KPI exceeds a threshold only temporarily due to fluctuation. It would lead unstable operation if these fluctuation trigger rule changes. The integrating aspect prevents that peaks in the KPI value reach the output. On the other hand the rate of change in a KPI value can be so high that alternative rules should be applied before the KPI value reaches the threshold as it is then probably already too late. The differentiating branch will increase the KPI value above the value it actually has. It is noted that instead of a PID regulator also more advanced statistical and heuristic regulator principles could be used. E.g. the average and standard deviation of the KPIs are continuously calculated and the regulator determines if the KPI change is within its natural fluctuation and adjusts the KPI value accordingly before it is provided to the threshold circuit. It should be noted that typically several KPIs are measured and compared in parallel. In that case a plurality of PID regulators 223 may be present in the KPI comparator 22, one for each KPI.”; Bader; p.12, lines 8-30 and p.13, lines 1-3)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PID capability of Bader into Vanghi. By modifying the processing of Vanghi to include the PID capability as taught by the processing of Bader, the benefits of improved quality of service (Vanghi; p.10, lines 1-2) with improved configuration management (Bader; p.4, lines 22-24) are achieved.

As to claim 17:      
Vanghi as described above does not explicitly teach:
wherein the controlling is of derivative-D, (D) type.

However, Bader further teaches a PID capability which includes:
wherein the controlling is of derivative-D, (D) type. 
(“In order to control the adaptive speed of the communication network or prevent overshoot and oscillations, the KPI value over time may be subject to proportional, integrating and differentiating adjustment of the KPI value. This function is provided by the PID regulator 223. Figure 4 schematically shows an example of a PID regulator 223. The PID regulator has 3 parallel branches 32,33 and 34 that are fed by an input signal 31 which is a function of time, so x(t) = KPI (t). This input signal is processed by a proportional multiplier 32, an integrator 33 and a differentiator 34. The outcome of the three calculation modules 32, 33, 34 is summed up to render on output 36 being a signal y(t) which a function of time. The values for y(t) are calculated on subsequent points in time. Heuristically, these values can be interpreted in terms of time: P depends on the present error, I on the accumulation of past errors, and D is a prediction of future errors, based on current rate of change. The weighted sum of these three actions forms the output of the PID controller. The PID controller 223 is able to eliminate undesirable effects due to KPI fluctuations and will achieve more robust closed loop operation. It might occur that a KPI exceeds a threshold only temporarily due to fluctuation. It would lead unstable operation if these fluctuation trigger rule changes. The integrating aspect prevents that peaks in the KPI value reach the output. On the other hand the rate of change in a KPI value can be so high that alternative rules should be applied before the KPI value reaches the threshold as it is then probably already too late. The differentiating branch will increase the KPI value above the value it actually has. It is noted that instead of a PID regulator also more advanced statistical and heuristic regulator principles could be used. E.g. the average and standard deviation of the KPIs are continuously calculated and the regulator determines if the KPI change is within its natural fluctuation and adjusts the KPI value accordingly before it is provided to the threshold circuit. It should be noted that typically several KPIs are measured and compared in parallel. In that case a plurality of PID regulators 223 may be present in the KPI comparator 22, one for each KPI.”; Bader; p.12, lines 8-30 and p.13, lines 1-3)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PID capability of Bader into Vanghi. By modifying the processing of Vanghi to include the PID capability as taught by the processing of Bader, the benefits of improved quality of service (Vanghi; p.10, lines 1-2) with improved configuration management (Bader; p.4, lines 22-24) are achieved.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanghi WO 02054604 (Foreign Patents Documents citation #1 listed on IDS dated 5/25/2021) and in view of Sambhwani et al. US 20080214196.

As to claim 18:      
Vanghi as described above does not explicitly teach:
wherein the controlling is selectively enabled and disabled.

However, Sambhwani et al. further teaches a disable/re-enable capability which includes:
wherein the controlling is selectively enabled and disabled.
(“In another illustrative operation, the exemplary base station can disable power control at the beginning of every TTI where the user equipment (UE) may transmit with a boosted pilot. The exemplary base station can operatively determine when the UE may transmit with a boosted pilot because the exemplary base station can provide control over the UE transmissions through one or more message grants, and through DTX control. Illustratively, the power control can be re-enabled when the exemplary base station decodes the E-DPCCH. In the illustrative operation, the E-DPCCH can communicate which format is being transmitted from the exemplary UE as well as whether the UE is using a pilot boost on the E-DPDCH. In the illustrative operation, die exemplary base station can utilize the result of the E-DPCCH to normalize the DPCCH pilot SNR estimate.”; Sambhwani et al.; 0058)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the disable/re-enable capability of Sambhwani et al.into Vanghi. By modifying the processing of Vanghi to include the disable/re-enable capability as taught by the processing of Sambhwani et al., the benefits of improved quality of service (Vanghi; p.10, lines 1-2) with improved efficiencies (Sambhwani et al.; 0010-0011) are achieved.


Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20060239334 – teaching on/off switching of time slot units (see para. 0038).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464